Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 28, 2015

                                    No. 04-14-00778-CR

                                  Victor R. MARTINEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR5362
                       Honorable Mary D. Roman, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on January 28, 2105.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.

                                              _____________________________
                                              Keith E. Hottle, Clerk